Exhibit No. 10.3
Form of Senior Executive Officer Agreement
[Date]
[OFFICER NAME]
Fidelity Southern Corporation
3 Corporate Square
Atlanta, GA 30329
Dear [OFFICER]:
Fidelity Southern Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (the “Treasury”) that provides, among other
things, for the purchase by the Treasury of securities issued by the Company.
This purchase is anticipated to occur as part of the Company’s participation in
the Treasury’s Troubled Asset Relief Program — Capital Purchase Program (the
“CPP”) under the Emergency Economic Stabilization Act of 2008 (together with any
regulations or other guidance promulgated thereunder as in effect from time to
time, “EESA”).
As a condition to the closing of the investment contemplated by the
Participation Agreement, the Company is required to take certain actions with
respect to the Compensation Arrangements of its Senior Executive Officers. The
Company has determined that you are or may be a Senior Executive Officer for
purposes of the CPP. To comply with the requirements of the CPP, and in
consideration of the benefits that you will receive as a result of the Company’s
participation in the CPP and for other good and valuable consideration, the
sufficiency of which you hereby acknowledge, you agree as follows:

(1)   No Golden Parachute Payments. You shall not receive from the Company any
golden parachute payment, within the meaning of Section 111(b)(2)(C) of EESA,
during the CPP Covered Period, or during the one-year period following any
acquisition of the Company, to the extent required by EESA. To the extent any
event occurs during the CPP Covered Period that would otherwise trigger a golden
parachute payment, you will be entitled to the lesser of (i) any amount to which
you are entitled under the Compensation Arrangements, and (ii) the maximum
amount allowed under Section 111(b)(2)(C) of EESA.

 



--------------------------------------------------------------------------------



 



(2)   Recovery of Bonus and Incentive Compensation. Any bonus or incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, within the meaning of and to the extent required by
Section 111(b)(2)(B) of EESA.   (3)   Amendment of Compensation Arrangements.
Each of the Company’s Compensation Arrangements are hereby amended to the extent
necessary to give effect to the provisions of paragraphs (1) and (2) above.  
(4)   Avoidance of Incentives Encouraging Unnecessary and Excessive Risks. As a
condition to participation in the CPP, the Compensation Committee is required to
periodically review the provisions of the Compensation Arrangements during the
CPP Covered Period with appropriate senior risk officers to ensure that the
Compensation Arrangements to not encourage Senior Executive Officers to take
unnecessary and excessive risks that threaten the value of the Company. To the
extent that the Compensation Committee determines that any revision to any
Compensation Arrangement is necessary or advisable for such purpose, you hereby
agree to such revisions and, if necessary, further agree to execute such
documents as the Company deems necessary or advisable to effect such revisions.
  (5)   Definitions and Interpretation. Capitalized terms set forth in this
letter agreement shall have the following meanings:       “Company” means
Fidelity Southern Corporation and includes any entities treated as a single
employer with Fidelity Southern Corporation under EESA.       “Compensation
Arrangements” means the Company’s compensation, bonus, incentive and other
benefit plans, arrangements and agreements (including, but not limited to,
golden parachute, severance, employment, deferred compensation and equity-based
compensation agreements).       “Compensation Committee” means the Compensation
Committee of the Company’s Board of Directors or a committee acting in a similar
capacity.       “CPP Covered Period” means any period during which the Treasury
holds an equity or debt position acquired from the Company in the CPP, as
limited by, and interpreted in a manner consistent with, EESA.       “Senior
Executive Officers” means the Company’s “senior executive officers” within the
meaning of Section 111(b)(3) of EESA.       Paragraphs (1) and (2) of this
letter agreement are intended to, and shall be interpreted, administered and
construed to, comply with Section 111 of EESA (and, to the maximum extent
consistent with the preceding, to permit operation of

 



--------------------------------------------------------------------------------



 



    the Compensation Arrangements in accordance with their terms before giving
effect to this letter agreement).   (6)   Termination. If the Treasury does not
purchase the securities contemplated by the Participation Agreement, then this
letter agreement shall be of no force or effect. In addition, at such time as
the Treasury no longer holds an equity or debt position acquired from the
Company in the CPP, this letter agreement shall be of no further force or
effect, except to the extent required by Section 111 of EESA. If it is
determined that you are not, or if you cease to be, a Senior Executive Officer,
you shall be released from the restrictions and obligations set forth in this
letter agreement to the extent permissible under the CPP.   (7)   Miscellaneous.
To the extent not subject to federal law, this letter agreement will be governed
by and construed in accordance with the laws of the State of Georgia. This
letter agreement may be executed in two or more counterparts, each of which will
be deemed to be an original. A signature transmitted by facsimile will be deemed
an original signature.

This letter agreement represents the entire agreement of the parties hereto in
respect of the matters made the subject hereof. To acknowledge your agreement
with the provisions of this letter agreement, please sign where indicated below
and return this letter agreement to the Company, retaining a copy for your
records.

         
 
  Sincerely,
 
       
 
  FIDELITY SOUTHERN CORPORATION
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:   [Chairman]
 
       

Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Date:    
 
       

 